Table of Contents EXHIBIT 8.1 LIST OF SUBSIDIARIES The following table lists our subsidiaries and their jurisdiction of incorporation as of June30, 2011: Subsidiaries Country of Incorporation Cactus Argentina S.A. Argentina Agro- Uranga S.A. Argentina Futuros y Opciones.Com S.A. Argentina IRSA Inversiones y Representaciones Sociedad Anónima Argentina BrasilAgro Companhia Brasileira de Propiedades Agrícolas Brasil Exportaciones Agroindustriales Argentinas S.A. Argentina Agrology S.A. Argentina Northagro S.A. Argentina Pluriagro S.A. Argentina Agrotech S.A. Argentina FyO Trading S.A. Argentina
